NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 16 2022
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HAI LAN HAN,                                    No.   16-70555

                Petitioner,                     Agency No. A094-938-478

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 12, 2022**
                                Pasadena, California

Before: CALLAHAN and VANDYKE, Circuit Judges, and EZRA,*** District
Judge.

      Petitioner Hai Han (“Petitioner”) petitions for review of a decision of the

Board of Immigration Appeals (“BIA”) affirming the order of an Immigration Judge


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable David A. Ezra, United States District Judge for the
District of Hawaii, sitting by designation.
(“IJ”) denying her application for asylum, withholding of removal, and protection

under the Convention Against Torture (“CAT”).1 We have jurisdiction under

8 U.S.C. § 1252, and we deny the petition.

      “The decision that an alien has not established eligibility for asylum or

withholding of removal is reviewed for substantial evidence.” Zehatye v. Gonzales,

453 F.3d 1182, 1184–85 (9th Cir. 2006). Additionally, “factual findings, including

adverse credibility determinations,” are reviewed for substantial evidence. Garcia

v. Holder, 749 F.3d 785, 789 (9th Cir. 2014). Under the deferential substantial

evidence standard, unless the evidence compels a conclusion otherwise, we must

affirm the agency’s decision. Zetino v. Holder, 622 F.3d 1007, 1012 (9th Cir. 2010).

      Substantial evidence supports the adverse credibility finding as to Petitioner.

The REAL ID Act permits the agency to base an adverse credibility determination

on the “totality of the circumstances,” which can include an “applicant’s

responsiveness, consistency between written and oral statements, the internal

consistency of those statements, and any inaccuracies or falsehoods.” Garcia, 749

F.3d at 789 (quoting Shrestha v. Holder, 590 F.3d 1034, 1039–40 (9th Cir. 2010)).

      As the agency noted, Petitioner’s testimony was internally inconsistent, was

inconsistent with documentary evidence, and lacked important details. To support


1
 Petitioner only explicitly challenges the denial of asylum and specifically disclaims
any challenge to the CAT denial.


                                          2
Petitioner’s claims of persecution under the one child policy and religious

persecution, she gave inconsistent testimony on when her pregnancies and alleged

forced abortions occurred, when she was allegedly arrested for her religion, how

many times and where she was sexually assaulted, and who found her and

transported her to the hospital following her alleged suicide attempt.

      Regarding Petitioner’s claims of persecution under the one child policy, she

initially testified that she experienced her third pregnancy in 1992, she later stated

that her third pregnancy took place in 1994, and when asked about the abortion for

her third pregnancy, she stated that the forced abortion of her third pregnancy took

place in 1994. Further, Petitioner did not mention multiple pregnancies or forced

abortions in her declaration—her declaration mentioned only having to pay a 2000

Yuan fine for getting pregnant in support of her claim for persecution under China’s

one child policy.

      Concerning Petitioner’s alleged religious persecution, she testified that she

was penalized in 1994 because of her involvement with her church; however, she

later testified that she was arrested as a traitor to her country in 1996. Next,

concerning her alleged sexual assaults, Petitioner’s testimony was inconsistent with

her declaration as far as the location where the assaults took place and the number

of assaults. Last, regarding Petitioner’s suicide attempt, her testimony was internally




                                          3
inconsistent and conflicted with her declaration about who found her and transported

her to the hospital after her alleged suicide attempt.

      Petitioner offered several excuses for her inconsistent testimony—confusion

by the questioning, faulty memory due to the passage of time, and trauma—all of

which the agency considered. She also answered several questions regarding

inconsistencies with nonresponsive answers such as that she experienced a

continuous pregnancy, continuous persecution, and continuous sexual assault. None

of the reasons offered by Petitioner compel the conclusion that Petitioner’s

testimony was credible. Therefore, substantial evidence supports the agency’s

finding that Petitioner’s testimony was not credible.

      Lastly, because Petitioner admitted that the only documentary evidence she

provided was not an original document and contained an incorrect date, the non-

testimonial evidence does not compel the conclusion that Petitioner was entitled to

asylum or withholding of removal.

      PETITION DENIED.




                                           4